Exhibit 10.70

 

AMENDMENT NO. 2 TO LICENSING AGREEMENT

 

THIS AMENDMENT NO. 2 (“the Second Amendment”) is entered into as of December 4,
2001, by and between EyeTech Pharmaceuticals, Inc. a Delaware corporation
(“EyeTech”) and Gilead Sciences, Inc., a Delaware corporation (“Gilead”), to
amend that certain Licensing Agreement dated as of March 31, 2000, as amended by
Amendment No. 1 to Licensing Agreement dated as of May 9, 2000 (the “Agreement”)
by and between EyeTech and Gilead (as successor in interest to NeXstar
Pharmaceuticals, Inc.). Capitalized terms used and not otherwise defined herein
shall have the meanings given them in the Agreement.

 

WHEREAS, EyeTech desires to obtain access to notebooks of Gilead relating or
potentially relating to the compound NX1838;

 

WHEREAS, Gilead is willing to provide such access to EyeTech personnel if the
information in such notebooks is kept confidential by EyeTech and its personnel
under the terms of the Agreement;

 

WHEREAS, in support of EyeTech’s activities under the Agreement, Gilead would
like to provide to EyeTech, and EyeTech would like to receive from Gilead,
certain of Gilead’s inventory of VEGF aptamer and potentially a reference
standard possessed by Gilead, as determine by Gilead (“Materials”).

 

NOW, THEREFOR, in consideration of the foregoing and the covenants herein,
EyeTech and Gilead hereby agree, and the Agreement is hereby amended, as
follows:

 

1.               All information learned, received, extracted or copied by
EyeTech from notebooks or other documents or records of Gilead, or excerpts
thereof, that Gilead provides or makes available to EyeTech after the date
hereof shall be deemed to be Proprietary Information of Gilead and subject to
provisions in the Agreement pertaining to Proprietary Information of Gilead.

 

2.               Nothing in this Second Amendment shall be construed as creating
any obligation of Gilead to provide or make available to EyeTech any notebooks
or other documents or records of Gilead, or excerpts thereof, beyond any such
obligation of Gilead currently existing under the Agreement.

 

3.               Gilead will deliver the materials to EyeTech within fifteen
(15) days after the date hereof.

 

4.               EyeTech shall not and shall not permit any person or entity to
(a) administer any Materials to humans under any circumstances; or (b)
administer any Materials to animals except in compliance with U.S. National
Institutes of Health guidelines and all other applicable laws, rules, and
regulations.

 

5.               Nothing in this Amendment shall be construed to grant either
Party any right or license beyond those set forth in the Agreement.

 

--------------------------------------------------------------------------------


 

6.               GILEAD PROVIDES THE MATERIALS “AS IS”, WITH NO WARRANTY,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, TITLE, NON-INFRINGEMENT, EXCLUSIVITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

 

7.               Solely for purposes of Section 7.1(b) of the Agreement, the
Materials will deemed to included within NX1838.

 

8.               The Agreement, as amended by this Second Amendment, shall
remain in full force and effect according to its terms.

 

9.               This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

10.         This Second Amendment shall be effective as of the date first
written above.

 

IN WITNESS WHEREOF, the parties hereto have duty executed this Second Amendment
effective as of the date first written above.

 

 

EYETECH PHARMACEUTICALS, INC.

GILEAD SCIENCES, INC.

 

 

By:

/s/  Harsha Murthy

 

By:

/s/  Nicole Onetto

 

 

 

Name:  Harsha Murthy

Name:  Nicole Onetto

 

 

Title: V.P. - Business Development & General Counsel

Title: SVP Medical Affairs

 

--------------------------------------------------------------------------------